

116 HR 782 IH: Federal Employees Compensation Act
U.S. House of Representatives
2019-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 782IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2019Mr. Richmond introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo increase the rates of pay under the statutory pay systems and for prevailing rate employees by
			 1.9 percent, to provide a hardship bonus for Federal employees affected by
			 the Government shutdown beginning on December 22, 2018, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Federal Employees Compensation Act. 2.Adjustments to pay for 2019 (a)Statutory pay systemsFor calendar year 2019, the percentage adjustment under section 5303 of title 5, United States Code, in the rates of basic pay under the statutory pay systems (as defined in section 5302 of title 5, United States Code) shall be 1.9 percent.
 (b)Prevailing rate employeesNotwithstanding the wage survey requirements under section 5343(b) of title 5, United States Code, for fiscal year 2019, the rates of basic pay (as in effect on the last day of fiscal year 2017 under section 5343(a) of such title) for prevailing rate employees in each wage area and the rates of basic pay under sections 5348 and 5349 of such title shall be increased by 1.9 percent.
 (c)Adjustment to locality payFor calendar year 2019, the percentage adjustment under section 5304 of title 5, United States Code, shall be an increase of 1.9 percent.
 (d)ApplicationSubsections (a), (b), and (c) shall be deemed to have taken effect on January 1, 2019. 3.Hardship bonus for Federal employees for December 22, 2018, shutdown (a)In generalAny employee of the United States Government that is furloughed or excepted from furlough and working without pay during the lapse in appropriations beginning on or about December 22, 2018, shall receive a one-time bonus of $500.
 (b)ApplicationA bonus under subsection (a)— (1)shall be paid on the same date that the employee receives pay pursuant to section 1341(c) of title 31, United States Code;
 (2)shall be subject to any applicable limitation on total aggregate pay, including section 5307 of title 5, United States Code; and
 (3)is not part of the basic pay of an employee for any purpose. 